Citation Nr: 0021136	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  97-32 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial compensable evaluation for malaria.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California. 

During the pendency of the veteran's appeal, the rating 
criteria for malaria were changed, effective August 30, 1996.  
See 61 Fed. Reg. 39,873 (1996).  Where the law or regulations 
governing a claim change while the claim is pending, the 
version most favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  While the RO has not reviewed 
the veteran's claim under the rating criteria in effect prior 
to August 30, 1996, and the veteran has not been advised of 
these regulations, the Board may consider regulations not 
considered by the agency of original jurisdiction if the 
claimant will not be prejudiced by the Board's action in 
applying those regulations in the first instance.  See 
VAOPGCPREC 11-97; Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).  Because of the particular circumstances presented in 
this case, the Board believes that a remand to afford the RO 
an opportunity to review the veteran's claim is not 
necessary.

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim for increased rating, 
the Board should first determine whether the revised version 
is more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 1991), can be no 
earlier than the effective date of that change.  The Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  VAOPGCPREC 
3-2000 (2000); see also Karnas v. Derwinski, 1 Vet App 308 
(1991).

Finally, the Board notes that in Fenderson v. West, 12 Vet. 
App. 119 (1999), the Court held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In that decision, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126.  See also Francisco, 
7 Vet. App. at 58 (where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern).  

As the veteran has perfected an appeal as to the initial 
rating assigned for his service-connected malaria, the 
propriety of the rating from effective date of the award 
through to final resolution of the issue is now on appeal.  
Grantham v. Brown, 114 F.3d 1156 (1997); Fenderson, 12 Vet. 
App. 119 (1999).  Thus, the question on appeal extends to 
whether different stages of percentage ratings are warranted 
for the veteran's malaria throughout the appeal period, based 
on consideration of the medical evidence of record.  See 
VAOPGCPREC 3-2000.  In accordance with Fenderson, the issue 
in this case has been rephrased to reflect that the veteran 
is appealing the initial evaluation assigned for his service-
connected malaria.


FINDINGS OF FACT

1.  All evidence necessary and available for an equitable 
resolution of the veteran's claim has been obtained.

2.  The evidence of record discloses no positive malarial 
smear or current clinical manifestations of active malarial 
disease, and without evidence of residual impairment to the 
liver or spleen; the veteran's subjective complaints of 
symptoms of pain in the abdomen and chest and a "hot 
sensation" over the body are not shown by competent medical 
evidence to be linked to residuals of malaria.

3.  Neither the old nor the new rating criteria for malaria 
are more favorable to the veteran.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
malaria have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.88b, Diagnostic Code 6304 (effective 
prior and subsequent to August 30, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the veteran's service medical records reveals 
that he was hospitalized with complaints of chills and a high 
fever in January 1969.  A malaria smear was positive for 
Vivax malaria.  After approximately two weeks of treatment, 
the veteran was returned to full duty.  A February 1970 
separation examination report notes no residuals of malaria.

The veteran filed a claim of entitlement to service 
connection for malaria in October 1970.  In support of his 
claim, he submitted a VA hospital report showing treatment 
for an unrelated disability from October to November 1970.  
This record notes a history of malaria during service in 
December 1968.  A malaria smear was negative.  

Based on this evidence, a March 1971 rating decision denied 
service connection for malaria. 

In April 1996 correspondence, the veteran sought to reopen 
his claim for service connection for malaria.  In an August 
1996 rating decision, the RO found that new and material 
evidence had not been submitted to reopen the claim for 
service connection for malaria.  The veteran filed a notice 
of disagreement (NOD) with this decision in April 1997, and 
submitted copies of his service medical records in support of 
his claim. 

In May 1997, the RO found clear and unmistakable error (CUE) 
in the previous rating decisions denying service connection 
for malaria.  Consequently, the RO granted service connection 
for malaria, and assigned a noncompensable evaluation, 
effective February 22, 1970.

The veteran submitted a substantive appeal (Form 9) in 
November 1997.  Therein, he maintained that a 10 percent 
evaluation was warranted for his service-connected malaria 
from February 22, 1970. 

During a March 1998 VA examination, the veteran gave a 
history of pain in both sides of his abdomen and lower chest 
two to three times per month, and a "hot sensation over his 
body."  The veteran denied experiencing a relapse of malaria 
since service.  A physical examination of the abdomen was 
normal.  While the examiner was unable to detect liver or 
spleen enlargement by palpation due to an obese abdomen, 
there was no tenderness on palpation of the abdomen or 
flanks.  No ascites were noted, and bowel sounds were good.  
A liver-spleen scan was negative for splenomegaly, and 
laboratory results were normal.  The pertinent diagnosis was 
history of Vivax malaria during service with no relapses 
since that time.  

Based on this evidence, the RO continued the noncompensable 
evaluation of the veteran's service-connected malaria in 
August 1999. 

Analysis

Initially, the Board notes that the veteran's increased 
rating claim is found to be well grounded under 38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 1999).  That is, he has presented 
a claim which is plausible.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  In general, an allegation of increased disability 
is sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed, and that no further assistance 
is required in order to satisfy the duty to assist mandated 
by 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(1999).

In the instant case, the veteran's service-connected malaria 
is evaluated as noncompensably disabling under 38 C.F.R. § 
4.88b, Diagnostic Code 6304.  On August 30, 1996, new rating 
criteria for malaria were promulgated, and codified under 38 
C.F.R. § 4.88b; Diagnostic Code 6304 (1996).  Where the law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies unless Congress provides otherwise.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  Because the veteran's 
claim was filed before the regulatory change occurred, the 
Board must undertake a three-part analysis:  1) Determine 
whether the intervening change is more favorable to the 
veteran, which may require application of each version of the 
regulations to the facts of the case; 2) If the amendment is 
more favorable, application of that provision to rate the 
disability for the periods from and after the effective date 
of the regulatory change; 3) Application of the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  
VAOPGCPREC 3-2000 (April 10, 2000); See Karnas, 1 Vet. App. 
at 311 (1991); 38 C.F.R. § 3.114(a) (1999).  

Under the rating criteria in effect prior to August 30, 1996, 
a compensable rating for malaria could not be assigned based 
on the veteran's unsupported claim or statement.  38 C.F.R. § 
4.88b, Diagnostic Code 6304 (1996), Note (1).  The rating 
schedule further provided that the medical evidence relating 
to the period after discharge from service must record 
sufficient clinical findings, when considered in accordance 
with all other data of record, to support the conclusion that 
there existed a compensable or higher degree of disability 
from malaria.  Id.  A 10 percent disability evaluation for 
malaria was assigned when it had been recently active with 
one relapse in the past year, or where there was an old case 
of it with moderate disability therefrom.  Id. 

Under the revised rating criteria, a 100 percent rating is 
assigned for malaria when there is an active disease process.  
38 C.F.R. § 4.88b, Diagnostic Code 6304.  Relapses of malaria 
must be confirmed by the presence of malarial parasites in 
blood smears; thereafter, residuals of malaria, such as liver 
or spleen damage, are to be rated under the appropriate 
system.  Id.

Following a detailed review of the claims folder, the Board 
finds that the overwhelming preponderance of the evidence is 
against a compensable evaluation for malaria under either the 
old or the new rating criteria.

With respect to the rating criteria in effect prior to August 
30, 1996, although the veteran has complained of periodic 
pain in both sides of his abdomen and lower chest, and a 
"hot sensation over his body," the record does not reflect 
that he possesses a recognized degree of medical knowledge 
that would make his competent to provide a medical opinion 
regarding medical diagnoses or causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, under the old 
regulations, a compensable rating for malaria could not be 
assigned based on the veteran's unsupported claims or 
statements.  38 C.F.R. § 4.88b, Diagnostic Code 6304, Note 
(1).  A 10 percent disability evaluation for malaria is 
warranted with evidence of recently active malaria, with one 
relapse in the past year.  In this case, the competent 
medical evidence shows no currently active malaria, and post-
service malarial smears have been negative.  There is no 
competent post-service evidence of active malaria, and 
certainly not within the last year.  Further, there is no 
competent evidence that the veteran suffers moderate 
disability as a residual of his malaria.  As noted above, 
post-service examinations have been negative.  Absent such, a 
compensable evaluation is not warranted under the old rating 
criteria.

Likewise, the clear preponderance of the evidence is against 
a compensable evaluation under the revised criteria.  In this 
regard, the Board notes that blood tests have failed to show 
the presence of malarial parasites.  Nor is there competent 
evidence of liver or spleen damage of record to warrant 
assignment of a compensable rating under Diagnostic Code 
6304, as revised.  

In sum, the overwhelming medical evidence in this case shows 
that the veteran is status post Vivax malaria without 
recurrence or current symptoms.  No malarial parasites were 
found during the most recent VA examination.  As the rating 
schedule provides for compensable ratings based only on 
disability, a compensable evaluation is not warranted for the 
veteran's service-connected malaria under either the old or 
the new rating criteria.  See 38 U.S.C.A. § 1155.  In this 
regard, the Board must point out that the veteran expressly 
reported no relapse of malaria since service at his 
examination in April 1998.  He has not alleged the existence 
of any clinical evidence linking his subjective reports of 
symptoms to residuals of malaria and the current findings 
show no residuals, including the absence of liver or spleen 
manifestations.  There is thus no dispute about what the 
competent medical evidence discloses and no fact finder could 
rule favorably under the old rating criteria.  Accordingly, 
although the veteran was not previously apprised of the old 
rating criteria, the Board finds that he is not prejudiced by 
this decision since he has conceded no relapse of malaria 
since service.  See Karnas v. Derwinski, 1 Vet. App. 308, 311 
(1991); Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Rhodan v. West, 12 Vet. App 55. (1998) (effective date of 
revised regulations prevents their application prior to that 
date). 

In reaching this decision the Board finds that neither the 
old or new criteria are more favorable to the veteran.  An 
increased rating for the veteran's service-connected malaria 
is not warranted under either criteria.

The Board stresses that the overwhelming preponderance of the 
evidence is against the veteran's increased rating claim.  In 
addition, the evidence presents no question as to which of 
two evaluations should be applied.  Therefore, the provisions 
of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.7 are not 
applicable.


ORDER

Entitlement to an initial compensable evaluation for malaria 
is denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

